Case:19-01367-EEB Doc#:31 Filed:10/21/20            Entered:10/21/20 11:25:22 Page1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO
                           Bankruptcy Judge Elizabeth E. Brown

  In re:
                                                Bankruptcy Case No. 13-29105 EEB
  LILIAN DEL CARMEN HERNANDEZ,
                                                Chapter 7
  Debtor.


  MARINA PERAZA,                                Adversary Proceeding No. 19-1367 EEB

  Plaintiff,

  v.

  TOM CONNOLLY, chapter 7 trustee and
  LILIAN DEL CARMEN HERNANDEZ,

  Defendants.


                ORDER AND NOTICE OF TRIAL BY VIDEO CONFERENCE

       NOTICE IS HEREBY GIVEN that a one-day trial on Plaintiff’s Complaint will be held
before the Honorable Elizabeth E. Brown on Monday, December 7, 2020, starting at 9:30
a.m. Due to the unprecedented recent developments concerning the Coronavirus COVID-
19, the trial will be conducted by Zoom video conference only. Counsel and/or parties
should not appear in person.

        1.     Zoom Video Conferences:

               a. For security reasons, the Zoom video conference details will not be
                  posted publicly. The Court will send Zoom invitations via email to
                  counsel, parties and/or witnesses within one day of the trial. Counsel
                  and/or parties shall not, under any circumstances, share, post, and/or
                  transmit the Zoom video conference link, meeting ID, or password.

               b. It is counsel’s and/or the parties’ responsibility to ensure that they and
                  their witnesses have the proper equipment to attend the Zoom video
                  conference and that they and their witnesses possess complete copies of
                  all marked exhibits prior to the Zoom video conference. Participants
                  should ensure that their equipment is connected to strong WIFI signal or
                  internet connection during the trial.

               c. The Court strongly encourages anyone who will be speaking during the
                  trial to use a headset (headphones with mic) and not rely on an internal
Case:19-01367-EEB Doc#:31 Filed:10/21/20             Entered:10/21/20 11:25:22 Page2 of 4




                   microphone built into a computer or webcam. Using a headset will to
                   ensure that you can be heard by other participants and in the Court’s
                   official recording.

              d. Parties should check into the Zoom video conference at least 15 minutes
                 prior to the scheduled start time of the trial.

              e. Zoom displays a screen name for each participant in a video conference.
                 Typically, Zoom will default to the name you gave at the time you initially
                 set up your Zoom account (e.g. smithj or XYZCorp) or the phone number
                 or device name from which you are calling. To enable the Judge to
                 identify participants, each participant should ensure that their screen
                 name is their full first name and last name (e.g. John Smith). You can
                 change your screen name after being admitted to the video conference by
                 using the rename function in Zoom. To rename, hover your cursor over
                 your picture and either right click or click the blue button in the upper right
                 corner of your picture and select “Rename” and then type your first name
                 and last name into the box that appears. If you fail to identify yourself in
                 this manner by the start of the trial, you will be removed from the video
                 conference.

              f.   The Court will not provide any type of support on Zoom for participants or
                   attendees. For assistance, please contact the Zoom Help Center, your
                   local IT support, or seek other online guidance

              g. The Court’s general guidelines regarding Zoom hearings are available at:
                 https://www.cob.uscourts.gov/zoom-video-conferences.

        2.      List of Participants: On or before 5:00 p.m. on December 1, 2020, the
parties shall email to chambers (CourtroomF@cob.uscourts.gov) a list of the name, phone
number and email address of each individual (counsel, parties and witnesses) that will be
participating in the trial and the test video conference. Only those individuals on the list
will receive a Zoom invitation to attend the trial and test video conference. Counsel
and/or parties shall not, under any circumstances, share, post, or transmit the Zoom video
conference link, meeting ID, or password. The Court’s telephone conference line will not be
available during the Zoom video conference trial. The only way to attend the trial is to
obtain a Zoom invitation as described above.

         3.     Test Video Conference: All participants at the trial shall attend a test video
conference via Zoom at 10:30 a.m. on Thursday, December 3, 2020, to ensure equipment
is functioning properly. The Court will send Zoom invitations to the video conference test to
all participants. The Court strongly encourages all participants to read the Court’s
guidelines for Zoom video conferences on its website in advance of the video test.

     4.      Exhibit Format: Parties may use either electronic or paper exhibits.—OR we
may want electronic only

              a. For electronic exhibits - Each exhibit shall be saved as a separate PDF
                 document and named as follows, “Exhibit Marker – Exhibit Name” (e.g.,

                                               2
Case:19-01367-EEB Doc#:31 Filed:10/21/20              Entered:10/21/20 11:25:22 Page3 of 4




                  “Exhibit A – Contract”). Multiple exhibits may not be lumped together into
                  one PDF document. Plaintiff/Movant shall use numbers.
                  Defendant/Respondent shall use letters. All exhibits in excess of ten (10)
                  pages, shall be numbered at the bottom of the page.

              b. For paper exhibits – Each exhibit shall be placed into a three-ring binder
                 (do not use binders larger than 3 inches in width), with tabs that indicate
                 the appropriate exhibit letter/number. Plaintiff/Movant shall use numbers.
                 Defendant/Respondent shall use letters. Tabs must extend past the side
                 of the paper so that others may easily locate each exhibit. All exhibits in
                 excess of ten (10) pages, shall be numbered at the bottom of the page.

         5.   Witness and Exhibit Lists: On or before November 23, 2020, the parties
shall:

              a. Exchange with one another FULL SETS of pre-marked exhibits (including
                 rebuttal exhibits). Do not file the exhibits with the Court except as
                 provided in paragraph 6(a)(i) below.

              b. File with the Court and serve on opposing party(parties) a List of
                 Witnesses and Exhibits, substantially in the form of Local Bankr. Form
                 9070-1.1.

              c. The parties are encouraged to confer and, if possible, prepare a set of
                 stipulated exhibits prior to the trial for use by the Court and all parties.

         6.   Objections to Exhibits: On or before November 30, 2020, the parties shall:

              a. File with the Court and serve on opposing party(parties) any written
                 objections to the opposing party’s exhibits.

                  i.   If written objections are filed, the objector must attach a copy of the
                       contested exhibit for the Court’s review, unless the nature of the
                       objection involves the fact that the party proffering the exhibit has
                       failed to adequately identify and/or exchange it.

                  ii. If written objections are not filed, then all objections except as to
                      relevancy will be deemed waived.

                  iii. The parties should be aware, however, that if the party offering the
                       exhibit never refers to the exhibit either during testimony or in closing
                       argument, then in the Court’s discretion, it may not review or consider
                       the exhibit, despite its admission into evidence

      7.     Court Copies of Exhibits: On or before 5:00 p.m. on December 1, 2020,
each party shall deliver to the Court copies of their exhibits in either electronic or paper
form.

              a. for electronic exhibits - deliver to the Court two (2) USB “thumb” drives
                 each containing electronic copies of your exhibits and your List of

                                                3
Case:19-01367-EEB Doc#:31 Filed:10/21/20              Entered:10/21/20 11:25:22 Page4 of 4




                  Witnesses and Exhibits. All exhibits shall meet the formatting
                  requirements set forth above.

              b. For paper exhibits - deliver to the Court two sets of your exhibits in three-
                 ring binders. One copy is for the judge and one is for the law clerk. The
                 first page of each binder shall include an index in the form of Local Bankr.
                 Form 9070-1.1. All exhibits shall meet the formatting requirements set
                 forth above.

              c. Exhibits may be delivered to the Court via a delivery service (USPS,
                 FedEx, UPS, etc.), in person, or by courier. If using in person or courier
                 delivery, notebooks and/or thumb drives (please put thumb drives in a
                 sealed envelope) should be left either in a designated filing drop box, or in
                 the designated exhibit drop box located near the Bankruptcy Court Clerk’s
                 Office Intake Counter.

              d. Parties shall refrain from amending exhibits or exhibit lists after they have
                 delivered copies to the Court.

        8.     Participant Copies of Exhibits: On or before 5:00 p.m. on December 2,
2020, to the extent not already provided, counsel/parties shall ensure that each witness
they intend to call and each party or its representative has an identical and complete copy
of the exhibits to be presented at trial.

        9.   Court Appearances: If a party does not join the Zoom video conference, it
will be deemed a failure to appear. Failure to connect to the Zoom video conference in a
timely manner will preclude participation in the trial.

       10.    No Recordings: Counsel and/or the parties are strictly prohibited from
recording any court proceeding held by video or teleconference, including taking “screen
shots” or other visual copies. Violation of this prohibition may result in sanctions as deemed
necessary by the Court.

      11.     Retention of Exhibits: After the trial, the parties shall retain custody of their
own exhibits in accordance with Local Bankruptcy Rule 9070-1(a)(3).

       DATED this 21st day of October, 2020.

                                                    BY THE COURT:

                                                   __________________________
                                                    Elizabeth E. Brown, Bankruptcy Judge




                                               4
